DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 03/09/2019. Claims 1-20 are pending in the Application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  03/09/2019 and 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, as per independent Claims 1 and 9, the applicant has provided evidence that the applicant intends the term "computer-readable storage device” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see Applicant specification, Par. 060, i.e. computer readable storage medium).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuccarelli et al. (Pub. No. US 20200117764) Filed: 2018-10-16.
Regarding independent Claims 1, 9 and 19, Zuccarelli discloses apparatus and method for validating and optimizing a quantum computing simulator, comprising: 
[0019] FIG. 1 illustrating a system 100 for validating a quantum computing simulator result and updating hardware metadata of the quantum computing simulator.  
receiving a quantum algorithm; [0023] The quantum executable file 106 may include or encode a quantum algorithm such as a Turing complete algorithm. Such algorithms may be processed by a quantum computing simulator 108A or a quantum computer 110. The quantum executable file 106 may be stored on the system 100, or if not stored on the system 100, may be remotely accessible to the system 100 via a network.
simulating the quantum algorithm forming a set of quantum gates; [0025] 
The quantum executable file 106 may also be processed by a quantum computing simulator 108A. In some examples, prior to processing by the quantum computing simulator 108A, the system 100 may pass the quantum executable file 106 through an interpreter, such as a QASM interpreter.
analyzing a first set of parameters of the set of quantum gates; analyzing a second set of parameters of a set of qubits performing the set of quantum gates;
[0022] The memory 102 is structured to store a first result 112 “first set of parameters” and a second result 114 “second set of parameters”. The first result 112 may be obtained by executing a quantum executable file 106, such as an appropriately parsed quantum assembly language (QASM) input file, using a quantum computing simulator 108A. The second result 114 may be obtained by executing the quantum executable file 106 using a quantum computer 110, which may be located remotely from the system 100 but may still be accessible to the system 100 via a network such as the internet.
transforming, in response to determining at least one of the first set of parameters or the second set of parameters meets an acceptability criterion, the quantum algorithm into a second set of quantum gates.  
Par. [0027] However, if the first result 112 does not match the second result 114, i.e., there is a difference 118 between the first result 112 and the second result 114, then the first result 112 and the second result 114 may be passed to a service or program, such as a validator service, to compare the first result 112 with the second result 114. The validator service may be virtualized in a third virtual environment, such as a container. Par. [0030] Thus, in generating the third result 122, the quantum computing simulator 108B may apply the updated hardware metadata 120, such as a new or updated frequency, a new or updated coherence time, a new or updated gate error, a new or updated readout error, a new or updated multiqubit error, etc. In some examples, the third result 122 more closely matches with the second result 114 as a result of the updated hardware metadata 120.

   Regarding Claims 2,  12,  20, Zuccarelli discloses to estimate a runtime of the quantum algorithm; [0025] The quantum executable file 106 may also be processed by a quantum computing simulator 108A. In some examples, the runtime includes a PYTHON runtime, available from the Python Software Foundation at www.python.org. In some examples, the container is a DOCKER container, available from Docker, Inc. of San Francisco, Calif. Other types of quantum development kits, operating systems, runtimes, and containers or virtual operating environments may be used.

Regarding Claims 3, 4, 13, 14, Zuccarelli discloses validation ticket [0045] FIG. 3 illustrating a system 300 for validating a quantum computing simulator result [0060] Where the difference 318 exceeds the predetermined value 324, the validator service may compare the differing tuples in the first result 312 and the second result 314 and provide a best effort recommendation to make one or more quantum gate manipulation changes 328 in the quantum executable file 306. Par. [0063] For example, the validator service may compare one version of the code which has generated fewer or smaller differences 318 with the current version of the code used in the quantum computing simulator 308A.

Regarding Claims 5, 6, 15, 16, Zuccarelli discloses failed at least one parameter; Fig. 3, Par. [0047] The validator service may compare the first result 312 and the second result 314 to determine if any differences 318 exist between the first result 312 and the second result 314. In some examples, if the difference 318 between the first result 312 and the second result 314 exceeds a predetermined value 324, then the validator service may perform further analysis and recommend changes to the quantum executable file 306 or to the quantum computing simulator 308A or both.

Regarding Claims 7, 8, 17,18, Zuccarelli discloses threshold error rate;  [0077] For example, gate error may be mapped to (gate error): 0.86. As each qubit may be associated with its own individual gate error, there may be three gate error tuples in a 3-qubit quantum computer corresponding to each of the qubits, e.g., (gate error): 0.86; (gate error): 1.46; and (gate error): 1.29. The reduce function may be used to select the gate error tuple with the highest value, i.e., (gate error): 1.46.

Regarding Claims 10,11, Zuccarelli discloses data processing system;  [0019] FIG. 1 illustrating a system 100 for validating a quantum computing simulator result. [0020] The system 100 includes memory 102 and one or more hardware processors 104. The memory 102 may be a non-transitory memory. The memory 102 may be structured to include at least one machine-readable storage medium on which is stored one or more set of instructions (e.g., software) including any one or more of the methodologies or functions described herein.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 14, 2022
Non-Final Rejection 20220614
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov